                   Case 20-11532-MFW           Doc 179        Filed 07/10/20        Page 1 of 12




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       :
                                                             :            Chapter 11
                                                             :
SKILLSOFT CORPORATION, et al.                                :            Case No. 20-11532-MFW
                                                             :
         Debtors.1                                           :            (Jointly Administered)
                                                             :
                                                             :            Hearing Date: July 24, 2020 at 10:30 a.m. (ET)
                                                             :            Obj. Deadline: July 20, 2020 at 4:00 p.m. (ET)
------------------------------------------------------------ x

                  MOTION OF DEBTORS FOR ENTRY OF AN
                ORDER (I) AUTHORIZING CERTAIN DEBTORS
         TO CONTINUE SELLING RECIEVABLES AND RELATED RIGHTS
      PURSUANT TO ACCOUNTS RECIEVABLE AGREEMENT, (II) MODIFYING
         THE AUTOMATIC STAY, AND (III) GRANTING RELATED RELIEF

                    Skillsoft Corporation (“Skillsoft”) and its debtor affiliates, as debtors and debtors

in possession in the above-captioned chapter 11 cases (collectively, the “Debtors” and, together

with their non-Debtor affiliates, the “Company”), respectfully represent in support of this motion

(the “Motion”):

                                               Relief Requested

                    1.     By this Motion, the Debtors request pursuant to sections 362, 363, 364, 365,

and 503 of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 4001

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1,




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, as applicable, are Skillsoft Corporation (6115); Amber Holding Inc. (0335); SumTotal Systems
    LLC (7228); MindLeaders, Inc. (6072); Accero, Inc. (4684); CyberShift Holdings, Inc. (2109); CyberShift, Inc.
    (U.S.) (0586); Pointwell Limited; SSI Investments I Limited; SSI Investments II Limited; SSI Investments III
    Limited; Skillsoft Limited; Skillsoft Ireland Limited; ThirdForce Group Limited; Skillsoft U.K. Limited; and
    Skillsoft Canada, Ltd. The location of the Debtors’ corporate U.S. headquarters is 300 Innovative Way, Suite
    201, Nashua, NH 03062.


RLF1 23701181V.1
                   Case 20-11532-MFW            Doc 179      Filed 07/10/20     Page 2 of 12




4001-1, 4001-2, 6004-1, and 9013-1 of the Local Rules of Bankruptcy Practice and Procedure of

the United States Bankruptcy Court for the District of Delaware (the “Local Rules”) entry of an

order:

                           i.     Authorizing certain of the Debtors (the “Originators”) to assume, and
                                  approving the assumption of, pursuant to section 365 of the Bankruptcy
                                  Code the AR Purchase Agreement (as defined hereinafter);

                          ii.     Deeming the sale of any Receivables (as defined hereinafter) by the
                                  Originators pursuant to the AR Purchase Agreement (as defined
                                  hereinafter) to be free and clear of all liens, claims, and encumbrances
                                  pursuant to section 363 of the Bankruptcy Code;

                         iii.     Providing administrative expense priority to claims for actual damages
                                  arising from any Originator’s failure to satisfy its obligations to Non-
                                  Debtor Affiliate Skillsoft Receivables Financing LLC (the “AR
                                  Borrower”) pursuant to section 503 of the Bankruptcy Code;

                         iv.      Granting the AR Facility Agent (as subsequently defined) (for the
                                  benefit of the AR Borrower) postpetition liens pursuant to section 364
                                  of the Bankruptcy Code;

                          v.      Modifying the automatic stay imposed pursuant to section 362 of the
                                  Bankruptcy Code to allow to permit such offsets and deductions by the
                                  AR Borrower, as contemplated in the AR Purchase Agreement (as
                                  defined hereinafter); and

                         vi.      granting certain other related relief, as set forth in the proposed Order.

                    2.         A proposed form of order granting the relief requested herein is annexed

hereto as Exhibit A (the “Proposed Order”).

                                                  Jurisdiction

                    3.      The Court has jurisdiction to consider this matter pursuant to

28 U.S.C. §§ 157 and 1334, and the Amended Standing Order of Reference from the United States

District Court for the District of Delaware, dated February 29, 2012. This is a core proceeding

pursuant to 28 U.S.C. § 157(b). Pursuant to Rule 9013-1(f) of the Local Rules, the Debtors consent

to the entry of a final order by the Court in connection with this Motion to the extent it is later


                                                         2
RLF1 23701181V.1
                   Case 20-11532-MFW          Doc 179       Filed 07/10/20        Page 3 of 12




determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution. Venue is proper before the Court

pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                 Background

                    4.   On June 14, 2020 (the “Petition Date”), the Debtors each commenced with

this Court a voluntary case under chapter 11 Bankruptcy Code. The Debtors are authorized to

continue to operate their businesses and manage their properties as debtors in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.                   No trustee, examiner, or statutory

committee of creditors has been appointed in these chapter 11 cases.

                    5.   The Debtors’ chapter 11 cases are being jointly administered pursuant to

Bankruptcy Rule 1015(b) and Local Rule 1015-1.

                    6.   Additional information regarding the Debtors’ businesses, capital structure,

and the circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of John Frederick In Support of Debtors’ Chapter 11 Petitions and First Day Relief

[Docket No. 16] (the “First Day Declaration”),2 incorporated herein by reference.

                    7.   On the Petition Date, the Debtors filed the Motion of Debtors for Entry of

Interim and Final Orders (I) Authorizing Debtors to (A) Continue Existing Cash Management

System, (B) Honor Certain Prepetition Obligations Related to the Use Thereof, and (C) Continue

Intercompany Transactions and Provide Administrative Expense Priority for Postpetition

Intercompany Claims; (II) Extending Time to Comply with 11 U.S.C. § 345(b); and (III) Granting

Related Relief [Docket No. 10] (the “Cash Management Motion”) with the Court. Attached




2
    Capitalized terms used but not defined herein shall have the respective meanings ascribed to such terms in the
    First Day Declaration.
                                                        3
RLF1 23701181V.1
                   Case 20-11532-MFW       Doc 179     Filed 07/10/20    Page 4 of 12




thereto as Exhibit B was a proposed form of order granting the relief requested in the Cash

Management Motion on a final basis (the “Original Cash Management Order”).

                    8.    On July 6, 2020, the Debtors filed a revised form of Original Cash

Management Order (the “Proposed Cash Management Order”) under certification of counsel

[Docket No. 155] reflecting certain comments received from CIT Bank, N.A. (“CIT”).

                    9.    On July 7, 2020, the Court held a hearing with respect to the Proposed Cash

Management Order and requested removal of the language requested by CIT noting the Debtors

could seek such relief pursuant to a separate motion. Accordingly, the Debtors submitted a revised

form of the Proposed Cash Management Order under certification of counsel [Docket No. 170]

and the Court entered the Final Order (I) Authorizing Debtors to (A)Continue Existing Cash

Management System, (B) Honor Certain Prepetition Obligations Related to the Use Thereof, and

(C) Continue Intercompany Transactions and Provide Administrative Expense Priority for

Postpetition Intercompany Claims; (II) Extending Time to Comply with 11 U.S.C. § 345(b); and

(III) Granting Related Relief. [Docket No. 174] (the “Cash Management Order”).

                    10.   The Debtors file this Motion seeking entry of the Proposed Order providing

CIT the protections sought in the Proposed Cash Management Order, but not included in the Cash

Management Order.

                                              AR Facility

                    11.   The Originators are parties to receivables purchase agreements attached to

the Proposed Order as Exhibit A (together with all related documents, the “AR Purchase

Agreement”) with AR Borrower. Pursuant to the AR Purchase Agreement, the AR Borrower

purchases accounts receivable (the “Receivables”) from the Originators (and the related cash




                                                   4
RLF1 23701181V.1
                   Case 20-11532-MFW         Doc 179       Filed 07/10/20        Page 5 of 12




proceeds)3 in exchange for cash borrowed by the AR Borrower pursuant to that certain Credit

Agreement (as may be amended, restated, amended and restated, supplemented, or otherwise

modified from time to time, the “AR Facility Agreement”) by and between (i) the AR Borrower,

as borrower; (ii) the lenders party thereto (collectively, the “AR Facility Lenders”); and (iii) CIT,

as administrative agent, collateral agent, and accounts bank (the “AR Facility Agent”). The AR

Facility is secured by substantially all of the assets of the AR Borrower, including the Receivables

and the cash proceeds therefrom. The Debtors do not guarantee the obligations under the AR

Facility and the AR Facility Lenders do not have recourse to the Debtors except in limited

circumstances relating to a breach by a Debtor Originator of certain representations or warranties

made in respect of the Receivables sold by such Debtor Originator. The sale of the Receivables

from the Originator to the AR Borrower provides the Originators with liquidity to fund operating

disbursements and limits certain risks of non-collection associated with the Receivables.

                    12.   The AR Facility is scheduled to be funded on the third to last business day

of each calendar month. The next scheduled funding date is July 29, 2020.

                    13.   Under the terms of the AR Facility Agreement, CIT is only required to fund

if a cash management order has been entered in form and substance satisfactory to the AR Facility

Lenders and CIT. CIT indicated it does not consider the Cash Management Order satisfactory in

form and substance absent the language it requested in the Proposed Cash Management Order.

However, CIT has further indicated that the Cash Management Order, in conjunction with the

relief sought in the Proposed Order, would be satisfactory.




3
    The sale of such Receivables occur immediately and automatically upon the creation of the Receivables without
    further action of the AR Borrower or the Originator. Under the terms of the AR Facility and AR Purchase
    Agreement, the sales of the Receivables are intended to be “true sales” and absolute assignments of the
    Receivables.
                                                       5
RLF1 23701181V.1
                   Case 20-11532-MFW         Doc 179      Filed 07/10/20      Page 6 of 12




                                  Relief Requested Should Be Granted

A.        The Debtors Should be Authorized to Assume the AR Purchase Agreement Under the
          Business Judgment Standard.

                    14.    Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a

debtor in possession, “subject to the court’s approval, may assume or reject any executory contract

or unexpired lease of the debtor.” 11 U.S.C. § 365(a). A debtor’s decision to assume or reject an

executory contract or unexpired lease must satisfy the “business judgment rule” and will not be

subject to review unless such decision is clearly an unreasonable exercise of such judgment. See

Sharon Steel Corp. v. Nat’l Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d Cir. 1989) (describing

deference to a debtor’s business judgment as “breathing space afforded [to] the debtor to consider

whether to reject or assume executory contracts under the Code.”); In re Network Access Solutions,

Corp., 330 B.R. 67, 75 (Bankr. D. Del. 2005) (“The standard for approving the assumption of an

executory contract is the business judgment rule”). Accordingly, the Debtor Originators’ decision

to assume the AR Purchase Agreement is within such Debtors’ business judgment and should be

approved by the Court pursuant to section 365(a) of the Bankruptcy Code.

B.        Section 363 of the Bankruptcy Code Allows for the Free and Clear Sale of Any
          Receivable by the Originators to a Good Faith Purchaser.

                    15.    Pursuant to section 363(f) of the Bankruptcy Code, a debtor in possession

may sell property free and clear of any lien, claim or interest in such property if, among other

things:

                    (1) applicable nonbankruptcy law permits sale of such property free
                    and clear of such interest; (2) such entity consents; (3) such interest
                    is a lien and the price at which such property is sold is greater than
                    the aggregate value of all liens on such property; (4) such interest is
                    in bona fide dispute; or (5) such entity could be compelled, in a legal
                    or equitable proceeding, to accept a money satisfaction of such
                    interest.



                                                      6
RLF1 23701181V.1
                   Case 20-11532-MFW      Doc 179      Filed 07/10/20      Page 7 of 12




11 U.S.C. § 363(f).

                    16.   Satisfaction of any of the five requirements enumerated in section 363(f)

suffices to authorize a debtor’s sale of assets free and clear of all interests (i.e., all liens, claims,

rights, interests, charges, or encumbrances). See In re Kellstrom Indus., Inc., 282 B.R. 787, 793

(Bankr. D. Del. 2002) (“[I]f any of the five conditions are met, the debtor has the authority to

conduct the sale free and clear of all liens.”). The Debtors’ satisfy section 363(f) because the

Debtors’ prepetition financing agreements and the DIP Financing Documents permit the sale of

the Receivables, and other parties holding security interests in the Receivables, if any, could be

compelled to accept a money satisfaction of such interests. See In re Trans World Airlines, Inc.,

322 F.3d 283, 290 (3d Cir. 2003) (section 363(f)(5) is satisfied where the interest in property being

sold is subject to monetary valuation). Because the Receivables can be reduced to a monetary

amount, sale of the Receivables is authorized under section 363(f)(5) and, accordingly, the Debtors

request that the Court approve those sales free and clear of all liens, claims, encumbrances, or

interests within the meaning of section 363(f) of the Bankruptcy Code.

                    17.   Additionally, the AR Borrower should constitute a good faith purchaser of

any Receivables by the Originators pursuant to the AR Purchase Agreement. Under section

363(m) of the Bankruptcy Code, the validity of sales of estate property under sections 363(b) or

363(c) of the Bankruptcy Code is preserved, even if the sale is reversed on appeal, as long as the

sale was to a purchaser that made the purchase in good faith. See 11 U.S.C. § 363(m). Although

the Bankruptcy Code does not define “good faith purchaser,” courts interpreting section 363(m)

have concluded that the “good faith purchaser” test “is twofold: a good faith purchaser is one who

buys in good faith and for value.” Badami v. Burgess (In re Burgess), 246 B.R. 352, 355-56

(B.A.P. 8th Cir. 2000); see also In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 147 (3d Cir. 1989)


                                                   7
RLF1 23701181V.1
                   Case 20-11532-MFW      Doc 179     Filed 07/10/20      Page 8 of 12




(“Typically, the misconduct that would destroy a [buyer’s] good faith status at a judicial sale

involves fraud, collusion between the [proposed buyer] and other bidders or the trustee, or an

attempt to take grossly unfair advantage of other bidders.”). Accordingly, the Debtors submit that

section 363 of the Bankruptcy Code permits the sale of any Receivables to the AR Borrower as a

good faith purchaser.

C.       The AR Borrower Should Be Granted Administrative Priority Claims Under Certain
         Circumstances Pursuant to Section 503(b) of the Bankruptcy Code.

                    18.   Under Bankruptcy Code § 503(b)(1), a creditor is entitled to an

administrative priority claim for “the actual, necessary costs and expenses of preserving the estate

. . . .” Damages resulting from a debtor’s breach of a bankruptcy court order or assumed contract

may be entitled to administrative priority under Bankruptcy Code § 503(b)(1). See Reading Co.

v. Brown, 391 U.S. 471, 477 (1968) (holding that a debtor’s post-petition activities that cause

damage to a third party can result in an administrative claim). Accordingly, to the extent

applicable, the AR Borrower should be entitled to administrative priority claim for actual damages

arising from any Originator’s failure to satisfy its obligations under the AR Purchase Agreement.

D.       The Court Should Authorize the Postpetition Liens Pursuant to Section 364(c)(2) of
         the Bankruptcy Code.

                    19.   Pursuant to section 364(c)(2), the Court may authorize a debtor to incur

postpetition secured debt, upon finding that (a) the debtor is unable to obtain unsecured credit with

priority under section 503(b)(1); (b) the credit transaction is necessary to preserve the assets of the

estate; and (c) the terms of the transaction are fair, reasonable, and adequate. See In re St. Mary

Hosp., 86 B.R. 393, 402 (Bankr. E.D. Pa. 1988) (authorizing the debtor to obtain credit pursuant

to section 364(c)(2) of the Bankruptcy Code, after notice and a hearing, upon showing that

unsecured credit could not be obtained). Courts “permit debtors-in-possession to exercise their

basic business judgment” in analyzing whether section 364(c) relief should be granted. See In re
                                                  8
RLF1 23701181V.1
                   Case 20-11532-MFW       Doc 179     Filed 07/10/20    Page 9 of 12




Ames Dep’t Stores, Inc., 115 B.R. at 37-38. In the context of their efforts to reorganize or

consummate asset sales, the Debtors have determined that continuation of the AR Facility, along

with entering into the DIP Facility, are essential to preserving their liquidity and continuing their

operations during the chapter 11 process. For these reasons, the Debtors respectfully request that

the Court authorize the Originators to grant the AR Facility Agent (for the benefit of the AR

Borrower) postpetition liens under section 364(c)(2) of the Bankruptcy Code in the event that the

transfer of Receivables pursuant to the AR Facility is recharacterized as an extension of credit or

pledge rather than an absolute sale.

E.       Modification of the Automatic Stay is Warranted with Respect to the Securitization
         Facility.

                    20.   Pursuant to section 362(d)(l) of the Bankruptcy Code, the Court shall grant

relief from the automatic stay imposed thereby “for cause.” 11 U.S.C. § 362(d)(1). “Cause” is

not defined in the Bankruptcy Code, “leaving courts to consider what constitutes cause based on

the totality of the circumstances in each particular case.” In re Wilson, 116 F.3d 87, 90 (3d Cir.

1997). The Debtors submit that “cause” exists here to modify the automatic stay to permit offsets

and deductions of any prepetition amounts by the AR Borrower. Such modification is limited in

scope and is necessary to allow the AR Facility to function as it was designed. Accordingly, the

Court should modify the automatic stay, pursuant to section 362(d)(1) of the Bankruptcy Code, to

the extent necessary to permit the AR Borrower to offset and deduct prepetition amounts in

connection with the AR Purchase Agreement.

F.       The Relief Requested is Appropriate under the Circumstances and is Consistent with
         Prior Relief Granted by this Court.

                    21.   The AR Purchase Agreement provides significant benefits to the Debtors,

including access to liquidity, limitation to risk exposure, and, accordingly, an increased level of

certainty in cash flow forecasting and reduced need for cash reserves.           Without continued
                                                   9
RLF1 23701181V.1
               Case 20-11532-MFW          Doc 179       Filed 07/10/20    Page 10 of 12




performance of CIT under the terms of the AR Purchase Agreement, the Debtors would be forced

to increase the size of the DIP Facility to cover liquidity needs and account for risk of Receivables

non-payment, which would result in a diminution of value of Debtors’ estates compared to

continued performance by CIT under the AR Purchase Agreement.

                   22.   Finally, judges in this district have previously granted relief similar to that

requested in the Motion to allow debtors-in-possession to continue operating under receivable

purchase facilities. See, e.g., In re Pyxus Int’l, Inc., Case No. 20-11570 (LSS) (Bankr. D. Del.

June 16, 2020) [Docket No. 76] (interim order approving, among other things, performance of

prepetition obligations, sale of receivables free and clear, protective security interests,

modification of the automatic stay); In re Bluestem Brands, Inc., Case No. 20-10566 (MFW)

(Bankr. D. Del. May 18, 2020) [Docket No. 371] (final order authorizing debtors to sell receivables

free and clear, modifying automatic stay for setoff and netting of obligations, and giving good-

faith purchaser protections); In re Cloud Peak Energy Inc., Case No. 19-11047 (KG) (Bankr. D.

Del. July 17, 2019) [Docket No. 466] (final order approving, among other things, assumption of

receivables agreements, sale of receivables free and clear with good faith protections, superpriority

claims, and protective security interests).

                                                 Notice

                   23.   Notice of this Motion will be provided to (i) the Office of the United States

Trustee for the District of Delaware; (ii) the holders of the thirty (30) largest unsecured claims

against the Debtors on a consolidated basis; (iii) counsel to the Ad Hoc First Lien Group, Gibson,

Dunn & Crutcher LLP, 200 Park Avenue, New York, New York 10166 (Attn: Scott J. Greenberg,

Esq. and Christina M. Brown, Esq.); (iv) counsel to the Ad Hoc Crossholder Group, Milbank LLP,

55 Hudson Yards, New York, New York 10001 (Attn: Evan R. Fleck, Esq., Benjamin M. Schak,


                                                   10
RLF1 23701181V.1
               Case 20-11532-MFW        Doc 179       Filed 07/10/20   Page 11 of 12




Esq. and Sarah Levin, Esq.); (v) counsel to Wilmington Savings Fund Society, FSB (“WSFS”), in

its capacity as First Lien Agent, Seward & Kissel LLP, One Battery Park Plaza, New York, New

York 10004 (Attn: Gregg S. Bateman, Esq.); (vi) counsel to WSFS, in its capacity as Second Lien

Agent, Seward & Kissel LLP, One Battery Park Plaza, New York, New York 10004 (Attn: Gregg

S. Bateman, Esq.); (vii) counsel to CIT Bank, N.A., in its capacity as AR Facility Agent, Holland

& Knight LLP, 200 Crescent Court, Suite 1600, Dallas, Texas 75201 (Attn: Samuel Pinkston);

(viii) the Internal Revenue Service; (ix) the United States Attorney’s Office for the District of

Delaware; (x) the Securities and Exchange Commission; and (xi) any party that has requested

notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). The Debtors

respectfully submit that no further notice is required.




                            [remainder of page intentionally left blank]




                                                 11
RLF1 23701181V.1
               Case 20-11532-MFW       Doc 179      Filed 07/10/20     Page 12 of 12




              WHEREFORE the Debtors respectfully request entry of the Proposed Order granting

the relief requested herein and such other and further relief as the Court may deem just and

appropriate.


Dated: July 10, 2020
       Wilmington, Delaware



                                      /s/ Amanda R. Steele
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Mark D. Collins (No. 2981)
                                      Amanda R. Steele (No. 5530)
                                      Christopher M. De Lillo (No. 6355)
                                      Megan E. Kenney (No. 6426)
                                      Garrett S. Eggen (No. 6655)
                                      One Rodney Square
                                      910 N. King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701
                                      Email: steele@rlf.com

                                      -and-

                                      WEIL, GOTSHAL & MANGES LLP
                                      Gary T. Holtzer (admitted pro hac vice)
                                      Robert J. Lemons (admitted pro hac vice)
                                      Katherine Theresa Lewis (admitted pro hac vice)
                                      767 Fifth Avenue
                                      New York, New York 10153
                                      Telephone: (212) 310-8000
                                      Facsimile: (212) 310-8007

                                      Proposed Attorneys for Debtors
                                      and Debtors in Possession




                                               12
RLF1 23701181V.1
